

116 S775 IS: Scientific Integrity Act
U.S. Senate
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 775IN THE SENATE OF THE UNITED STATESMarch 13, 2019Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the America COMPETES Act 
			to require certain agencies to develop scientific integrity policies, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Scientific Integrity Act. 2.Definition of covered agencyIn this Act, the term covered agency means any agency, as defined in section 551 of title 5, United States Code, that funds, conducts, or oversees scientific research.
 3.Sense of CongressIt is the sense of Congress that— (1)science and the scientific process should inform and guide public policy decisions on a wide range of issues, including improvement of public health, protection of the environment, and protection of national security;
 (2)the public must be able to trust the science and scientific process informing public policy decisions;
 (3)science, the scientific process, and the communication of science should be free from politics, ideology, and financial conflicts of interest;
 (4)policies and procedures that ensure the integrity of the conduct and communication of publicly funded science are critical to ensuring public trust;
 (5)covered agencies should promote and maximize the communication and open exchange of data and findings to other agencies, policymakers, and the public of research conducted by a scientist or engineer employed or contracted by the covered agency; and
 (6)covered agencies should work to prevent the suppression or distortion of the data and findings.
 4.Principles; implementation and scientific integrity policiesSection 1009 of the America COMPETES Act (42 U.S.C. 6620) is amended to read as follows:  (a)DefinitionsIn this section:
 (1)Covered agencyThe term covered agency means any agency, as defined in section 551 of title 5, United States Code, that funds, conducts, or oversees scientific research or the analysis of research.
 (2)Covered individualThe term covered individual means a Federal employee or contractor who— (A)is engaged in, supervises, or manages scientific activities;
 (B)analyzes or publicly communicates information resulting from scientific activities; or (C)uses scientific information or analyses in making bureau, office, or agency policy, management, or regulatory decisions.
 (3)Public statementThe term public statement means any communication that is intended for, or should reasonably be expected to have, broad distribution outside the Federal Government, including—
 (A)public speeches, news releases and advisories, news conferences, broadcast appearances, and interviews or discussions with journalists;
 (B)public writings, such as articles or papers in publications or other writings distributed through mass-mailing, e-mail, or posting on a website or social media platform;
 (C)materials and presentations for public educational instruction, lectures, conferences, seminars, and similar venues; and
 (D)public distribution of audiovisual works, such as slide sets, PowerPoint presentations, podcasts, online video, and exhibits.
 (b)Prohibited conductNo covered individual shall— (1)engage in dishonesty, fraud, deceit, misrepresentation, coercive manipulation, or other scientific or research misconduct;
 (2)suppress, alter, interfere, or otherwise impede the timely release and communication of scientific or technical findings;
 (3)intimidate, coerce, or retaliate against covered individuals or others to alter or censor scientific or technical findings; or
 (4)implement institutional barriers to cooperation and the timely communication of scientific or technical findings.
					(c)Scientific publications and conferences
 (1)Dissemination of findingsA covered individual may disseminate scientific or technical findings— (A)by participating in scientific conferences; and
 (B)seeking publication in online and print publications through peer-reviewed, professional, or scholarly journals.
						(2)Review by agencies
 (A)In generalA covered agency may require a covered individual to, before disseminating scientific or technical findings under paragraph (1), submit the findings to the covered agency so that the agency may conduct a review of the data and findings for technical accuracy and compliance with subsection (b).
 (B)ApprovalIf a covered agency does not complete the review under subparagraph (A) of data and findings submitted by a covered individual within 30 days of the submission—
 (i)the submission shall be deemed approved by the covered agency; and (ii)the covered individual may proceed with plans to disseminate the scientific or technical findings.
 (d)Leadership in the scientific communitySubject to applicable law governing ethics and conflicts of interest, a covered individual may— (1)sit on scientific advisory or governing boards;
 (2)join or hold leadership positions on scientific councils, societies, unions, and other professional organizations;
 (3)contribute to the academic peer-review process as reviewers or editors; and (4)participate and engage with the scientific community.
 (e)Public statements on basic or applied researchWhenever a covered agency seeks to make a public statement about the conclusions of basic or applied research in science or engineering conducted by a covered individual—
 (1)the covered individual shall have the opportunity to review the public statement for technical accuracy; and
 (2)if an inaccuracy is discovered as a result of the review under paragraph (1), the covered agency and the covered individual shall jointly revise the public statement.
					(f)Interview requests on research; personal statements
 (1)Interview requests to covered individualsA covered individual may respond to media interview requests regarding their scientific or technical findings from research conducted by the individual without prior approval from the covered agency supporting the research of the covered individual, but the covered agency may require the covered individual to report the subject of any such interview.
 (2)Interview requests to agenciesIn the event a covered agency supporting the research of a covered individual receives a media interview request regarding that research, the covered agency shall—
 (A)offer the covered individual the choice of responding to the interview directly; or (B)provide a knowledgeable spokesperson who can, in an objective, nonpartisan, and articulate manner, describe and explain the scientific and technical findings to the media and the people of the United States.
 (3)Personal statementsA covered individual may present viewpoints in an interview under paragraphs (1) and (2) that extend beyond the scientific or technical findings of the covered individual, and incorporate the expert or personal opinions of the covered individual, including on matters of policy, only if the covered individual indicates that they are presenting their individual opinions.
 (4)Conflicts of interestAny covered individual presenting viewpoints under paragraph (3) shall disclose any apparent, potential, or actual financial conflict of interest or non-financial conflict of interest.
 (5)Biographical informationAny covered individual presenting viewpoints under paragraph (3) may note their affiliation with a covered agency as part of their biographical information, provided that the affiliation is noted as 1 of several biographical details of the covered individual.
 (g)Scientific integrity policiesNot later than 90 days after the date of enactment of the Scientific Integrity Act, the head of each covered agency shall—
 (1)develop, adopt, and enforce a scientific integrity policy; and (2)submit the scientific integrity policy to—
 (A)the Director of the Office of Science and Technology Policy; and
 (B)Congress. (h)RequirementsEach scientific integrity policy developed by a covered agency under subsection (g) shall—
 (1)be consistent with the principles established under subsections (b) through (f); (2)specifically address what is and what is not permitted or recommended under that policy, including procedures;
 (3)be specifically designed for the covered agency; (4)be applied uniformly throughout the covered agency; and
 (5)be publicly accessible and widely communicated to all covered individuals and grantees of the covered agency.
 (i)ContentsIn addition to the requirements under subsection (h), each scientific integrity policy adopted by a covered agency under subsection (g) shall, at a minimum, ensure that—
 (1)scientific conclusions are not made based on political considerations; (2)the selection and retention of candidates for science and technology positions in the covered agency are based primarily on the expertise, scientific credentials, experience, and integrity of the candidate;
 (3)no covered individual shall suppress, alter, interfere, or otherwise impede the timely release and communication of scientific or technical findings;
 (4)personnel actions regarding covered individuals, other than political appointees, are not made based on political consideration or ideology;
 (5)covered individuals cannot intimidate or coerce others to alter or censor scientific findings; (6)covered individuals adhere to the highest ethical and professional standards in conducting their research and disseminating their findings;
 (7)the appropriate rules, procedures, and safeguards are in place to ensure the integrity of the scientific process within the covered agency;
 (8)scientific or technological information considered in policy decisions is subject to well-established scientific processes, including peer review where appropriate;
 (9)procedures, including any applicable whistleblower protections, are in place as are necessary to ensure the integrity of scientific and technological information and processes on which the covered agency relies in decision making or otherwise uses; and
 (10)include enforcement processes consistent for an administrative hearing and an administrative appeal.
 (j)ApplicationEach scientific integrity policy adopted under subsection (g) shall apply to covered individuals. (k)Scientific integrity officerNot later than 30 days after the date of enactment of the Scientific Integrity Act, each covered agency shall appoint a Scientific Integrity Officer, who shall—
 (1)be a career employee at the covered agency in a scientific or professional position; (2)have substantial technical knowledge and expertise in conducting and overseeing scientific research; and
 (3)direct the activities and duties described in subsections (l), (m), and (n). (l)Policies, process, and trainingNot later than 180 days after the date of enactment of the Scientific Integrity Act, each covered agency shall adopt and implement—
 (1)an administrative process and administrative appeal for dispute resolution consistent with the scientific integrity policy adopted by the covered agency under subsection (g); and
 (2)a training program to provide— (A)regular scientific integrity and ethics training to covered individuals;
 (B)covered individuals with training within 1 month of commencing employment; (C)information to ensure that covered individuals are fully aware of their rights and responsibilities regarding the conduct of scientific research, publication of scientific research, communication with the media and the public regarding scientific research; and
 (D)information to ensure that covered individuals are fully aware of their rights and responsibilities for administrative hearings and appeals established in the scientific integrity policy of the covered agency.
 (m)ReportingEach Scientific Integrity Officer appointed by a covered agency under subsection (k) shall post an annual report on the public website of the covered agency that includes—
 (1)the number of misconduct cases filed for administrative redress for the year covered by the report; (2)the number of misconduct cases petitioned for administrative appeal for the year covered by the report; and
 (3)the number of cases still pending from years prior to the year covered by the report, if any. (n)RecordEach scientific integrity policy, process, and report produced by a covered agency under this section shall be—
 (1)submitted to— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Science, Space, and Technology of the House of Representatives; and (C)the Office of Science and Technology Policy; and
 (2)made available to the public on the website of the covered agency. (o)Coordination by the Office of Science and Technology (1)PublicationThe Office of Science and Technology Policy shall collate, organize, and publicly share all information that the Office receives under subsection (n) on a single webpage on the website of the Office.
 (2)Annual conveningThe Director of the Office of Science and Technology Policy shall, on annual basis, convene the Scientific Integrity Officer of each covered agency appointed under subsection (k) to discuss best practices for implementing the requirements of this section..
		5.Existing policies; rule of construction
 (a)Existing scientific integrity policiesA scientific integrity policy of a covered agency that was in effect on the day before the date of enactment of this Act may satisfy the requirements of section 1009 of the America COMPETES Act (42 U.S.C. 6620), as amended by section 4 of this Act, if the head of the covered agency—
 (1)makes a written determination that the policy satisfies the requirements of that section; and (2)submits the written determination and the policy to the Director of the Office of Science and Technology Policy for review.
 (b)Rule of constructionNothing in this Act or the amendments made by this Act shall affect the application of United States copyright law.